Case 19-40067-elm11 Doc 108 Filed 02/11/19                    Entered 02/11/19 12:15:29             Page 1 of 6



Michael McConnell
Texas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins
Texas Bar I.D. 24070737
katherine.hopkins@kellyhart.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone:       817/332-2500
Telecopy:        817/878-9774

Proposed Counsel for Debtors

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

In Re:                                 §
                                       §                              Case No. 19-40067-11
SOVRANO, LLC, et al.,1                 §
                                       §                              Chapter 11
      Debtors.                         §
                                       §                              (Jointly Administered)
______________________________________ §

                                         NOTICE OF HEARING

         PLEASE TAKE NOTICE that a hearing on the following motion:

    •    Motion Of Insured Debtors For Modification Of The Automatic Stay To Allow For
         Reimbursement And/Or Payment Of Defense Costs Under Debtors’ Insurance Policies
         Pursuant To 11 U.S.C. § 362(D)(1) And Fed. R. Bankr. P. 4001 [Docket No. 100]

(the “Motion”) is scheduled for February 28, 2019 at 1:30 p.m. before the Honorable Edward

L. Morris, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

Northern District of Texas-Fort Worth Division, 501 West Tenth Street, Room 204, Fort Worth,

Texas 76102. In the event no responses are filed to the Motion, this Court may enter an order

granting the relief sought in the Motion without a hearing.
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp (1251)..


NOTICE OF HEARING                                                                                      PAGE 1 OF 2
Case 19-40067-elm11 Doc 108 Filed 02/11/19          Entered 02/11/19 12:15:29        Page 2 of 6



       PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS
       REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION
       MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF
       SOUGHT MAY BE ENTERED BY DEFAULT.

       ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
       THE UNITED STATES BANKRUPTCY COURT AT 501 W. TENTH STREET,
       ROOM 147, FORT WORTH, TEXAS 76102-3643 BEFORE CLOSE OF
       BUSINESS ON FEBRUARY 22, 2019, WHICH IS AT LEAST 14 DAYS FROM
       THE DATE OF SERVICE HEREOF. A COPY SHALL BE SERVED UPON
       COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE OR EXAMINER
       APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED
       AND COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
       “ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.


                                                    Respectfully submitted,

                                            By:     /s/ Nancy Ribaudo
                                                    Michael A. McConnell
                                                    Texas Bar I.D. 13447300
                                                    michael.mcconnell@kellyhart.com
                                                    Nancy Ribaudo
                                                    Texas Bar I.D. 24026066
                                                    nancy.ribaudo@kellyhart.com
                                                    Katherine T. Hopkins
                                                    Texas Bar I.D. 24070737
                                                    katherine.hopkins@kellyhart.com
                                                    KELLY HART & HALLMAN LLP
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone:    817/332-2500
                                                    Telecopy:     817/878-9774

                                                    Proposed Counsel for Debtors

                               CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2019, I caused a true and correct copy of the
foregoing document to be served via first class mail and/or ECF if available, upon all parties on
the Official Service List (attached for filing purposes only).

                                                    /s/ Nancy Ribaudo
                                                    Nancy Ribaudo

2868795.1




NOTICE OF HEARING                                                                      Page 2 of 2
         Case 19-40067-elm11 Doc 108 Filed 02/11/19              Entered 02/11/19 12:15:29     Page 3 of 6

Sovrano, LLC, et al.
Case No. 19-40067-11
Official Service List
02/11/2019



                                           DEBTORS’ COUNSEL


 Sovrano, LLC
 Mr. Gatti’s, LP
 Gatti’s Great Pizza, Inc.
 Gigi’s Cupcakes, LLC
 Gigi’s Operating, LLC
 Gigi’s Operating II, LLC
 c/o Michael McConnell
 Nancy Ribaudo
 Katherine Hopkins
 Kelly Hart & Hallman LLP
 201 Main Street, Suite 2500
 Fort Worth, TX 76102


                                           OFFICERS/DIRECTORS/OWNERS


                                           Robert J. Phillips, Jr.
                                           c/o John Y. Bonds, III
                                                                                  Dawn Ragan
Kyle C. Mann                               H. Brandon Jones
                                                                                  c/o Sovrano, LLC
P.O. Box 470099                            Bonds Ellis Eppich Schafer Jones LLP
                                                                                  550 Bailey Avenue, Suite 650
Fort Worth, TX 76147                       420 Throckmorton Street, Suite 1000
                                                                                  Fort Worth, TX 76107
                                           Fort Worth, TX 76102
                                           Via ECF


                                           SECURED CREDITORS



Equity Bank                                Equity Bank
                                                                                  Happy State Bank
c/o Edward J. Nazar                        c/o Toby L. Gerber
                                                                                  c/o Jeff Carruth
W. Thomas Gilman                           John N. Schwartz
                                                                                  Weycer, Kaplan, Pulaski & Zuber
Hinkle Law Firm LLC                        Norton Rose Fulbright US LLP
                                                                                  3030 Matlock Rd., Ste. 201
1617 North Waterfront Parkway, Suite 400   2200 Ross Avenue, Suite 3600
                                                                                  Arlington, TX 76015
Wichita, KS 67206-6639                     Dallas, TX 75201-7932
                                                                                  Via ECF
Via ECF                                    Via ECF


JPMorgan Chase Bank, N.A.
1111 Polaris Parkway
Suite A3 (OHI-1085)
Columbus, OH 43240
         Case 19-40067-elm11 Doc 108 Filed 02/11/19          Entered 02/11/19 12:15:29     Page 4 of 6



                                   GOVERNMENTAL ENTITIES


                                                                             State Comptroller of Public Accts.
                                    Office of the United States Trustee      Rachel R. Obaldo
 Internal Revenue Service
                                    Attn: Lisa L. Lambert                    Assistant Attorney General
 Special Procedures – Insolvency
                                    Earle Cabell Federal Building            Bankruptcy & Collection Division MC 008
 P.O. Box 7346
                                    1100 Commerce Street, Room 976           P. O. Box 12548
 Philadelphia, PA 19101-7346
                                    Dallas, TX 75242                         Austin, TX 78711-2548
                                                                             Via ECF

 Texas Workforce Commission
 TEC Building – Bankruptcy
 101 East 15th St.
 Austin, TX 78778



                                   THIRTY LARGEST CREDITORS



544 Center, Ltd.
c/o Jorparks, Inc.                 Abilene Profit Center, Inc.                Ad Accountability, LLC
Attn: Shane Jordan                 2665 Buffalo Gap Road                      3245 Main Street
5016 Tennyson Parkway              Abilene, TX 79602                          Frisco, TX 75034
Plano, TX 75204


AIM Solutions, Inc.                Alea Properties (USA), LLC                America’s Best Vac. Service LLC
12225 Greenville Avenue            2200 N. Germantown Parkway, Suite 7       1355 Northwest Parkway
Dallas, TX 75243                   Memphis, TN 38106                         Azle, TX 76020


                                                                             Chenal Creek, Little Rock AR, LLC
Capstone Concepts, LLC             Chain Distribution Services               c/o US Property Trust
6480 Kingston Pike                 6800 Snowden Road                         10250 Constellation Blvd., Suite 2850
Knoxville, TN 37919                Fort Worth, TX 76140                      Los Angeles, CA 90067
                                                                             Attn: Matt Kaiser


                                                                             Barrow Family Far West Retail I Limited
Dawn Food Products, Inc.           Deer Creek Lots 1,3 & 6 07A, LLC
                                                                             Partnership
333 Sargent Road                   12411 Ventura Blvd.
                                                                             3633 North Hills Drive
Jackson, MI 49201                  Studio City, CA 91604
                                                                             Austin, TX 78731

                                                                             Harbert Rainier Southpark Meadows, LLC
                                                                             c/o Michael Eric Deitch
FCS Fox Commercial Services LLC     Gatti’s Management Group
                                                                             The Deitch Law Offices
PO Box 19047                        1150 N IH-35 Suite 100
                                                                             800 Rio Grande
Austin, TX 78701                    Round Rock, TX 78681
                                                                             Austin, TX 78701
                                                                             Via ECF
         Case 19-40067-elm11 Doc 108 Filed 02/11/19                    Entered 02/11/19 12:15:29             Page 5 of 6


                                                                                              L&B DEPP Inwood Village, LP
HCK2 Partners                             HDJ Capital Partners, Ltd.                          c/o Institutional Property Managers, Inc.
3875 Ponte Avenue                         3065 Mallory Lane, Suite 106                        Attn: Property Manager
Addison, TX 75001                         Franklin, TN 37950                                  5370 W. Lovers Lane, Suite 326
                                                                                              Dallas, TX 75209

                                          Morben Realty Co., Inc.
                                          c/o Robert Blackwell
Mission Commons Investors, LLC                                                                Osndoz, LLC
                                          Blackwell, Blackburn & Singer, LLP
4705 Central Street                                                                           1161 East Southlake Blvd.
                                          7557 Rambler Road, Suite 1450
Kansas City, MO 64112                                                                         Southlake, TX 76092
                                          Dallas, Texas 75231
                                          Via ECF
                                         Richland Ferrell L.P.
                                         c/o Christopher J. Moser
Pace Communications, Inc.                S. Kyle Woodard                                      Segovia Produce Co., Inc.
1301 Carolina Street                     Quilling, Selander, Lownds, Winslett & Moser, P.C.   4618 East 7th Street
Greensboro, NC 27401                     2001 Bryan Street, Suite 1800                        Austin, TX 78702
                                         Dallas, TX 75201
                                         Via ECF


SWC Poplar FHI Partners                   TCSH, LP                                            Texas Electric & Light, LLC
9077 Poplar Avenue, Suite 103             701 North Post Oak Road, Suite 210                  3267 Bee Cave Road, Suite 107-228
Germantown, TN 38138                      Houston, TX 77024                                   Austin, TX 78746



Texas Mutual Ins Co                      Toy Factory, LLC                                     WhitleyPenn
P.O. Box 841843                          1235 Gembler                                         1400 West 7th Street, Suite 400
Dallas, TX 75284-1843                    San Antonio, TX 78219                                Fort Worth, TX 76102



                                         NOTICE OF APPEARANCE/
                                         OTHER PARTIES


                                                                                              Tax Appraisal District of Bell County,
                                         MGUC, LLC, MG Valley, LTD,                           The County of Hays, Texas, The County of
Gina Butler                              MG Harlingen Way, LTD, and MG Paseo                  Milam, Texas, Central Appraisal District of
c/o Laura L. Worsham                     Real, LTD                                            Taylor County and The County of
Lynn Warren Schleinat                    c/o William H. Daniel                                Williamson, Texas
Jones, Allen & Fuquay, L.L.P.            McGinnis Lochridge LLP                               c/o Tara LeDay
8828 Greenville Avenue                   600 Congress Avenue, Suite 2100                      McCreary, Veselka, Bragg & Allen, P.C.
Dallas, TX 75243                         Austin, TX 78701                                     P. O. Box 1269
                                         Via ECF                                              Round Rock, TX 78680
                                                                                              Via ECF

                                                                                              MGUC, LLC, MG Valley, LTD,
Dallas County                            San Marcos CISD, City of McAllen,
                                                                                              MG Harlingen Way, LTD, and MG Paseo
Tarrant County                           Hidalgo County
                                                                                              Real, LTD
c/o Laurie A. Spindler                   c/o Diane W. Sanders
                                                                                              c/o Christopher L. Halgren
Linebarger Goggan Blair & Sampson, LLP   LINEBARGER GOGGAN BLAIR &
                                                                                              McGinnis Lochridge LLP
2777 N. Stemmons Freeway, Suite 1000     SAMPSON, LLP
                                                                                              711 Louisiana Street, Suite 1600
Dallas, TX 75207                         PO Box 17428
                                                                                              Houston, TX 77002
Via ECF                                  Austin, TX 78760-7428
                                                                                              Via ECF
          Case 19-40067-elm11 Doc 108 Filed 02/11/19                Entered 02/11/19 12:15:29          Page 6 of 6


                                                                                       Certain Gigi’s Cupcakes, LLC Franchisees
SJ Owners Group, LLC                        Travis County                              c/o Jeffrey Cohen, Esq. (admitted pro hac vice)
c/o Mark W. Stout                           c/o Kay D. Brock                           Anthony Garcia, Esq. (admitted pro hac vice)
Jeffrey V. Leaverton                        Assistant County Attorney                  Tammy L. Devlin
Padfield & Stout, L.L.P.                    P.O. Box 1748                              Kevin Opp
421 W. Third Street, Suite 910              Austin, TX 78767                           Cohen, LLC
Fort Worth, TX 76102                        Via ECF                                    1600 Broadway, Suite 1660
                                                                                       Denver, CO 80202
                                                                                       Blue Stone Real Estate Group, LP
Certain Gigi’s Cupcakes, LLC Franchisees    Richardson ISD
                                                                                       c/o E. P. Keiffer
c/o Dana Mark Campbell                      c/o Eboney Cobb
                                                                                       Shannon S. Thomas
Staci Bednarski                             Perdue, Brandon, Fielder, Collins & Mott
                                                                                       Rochelle McCullough, LLP
Ferguson Braswell Fraser Kubasta, P.C.      500 E. Border Street, Suite 640
                                                                                       325 North Saint Paul Street, Suite 4500
2500 Dallas Parkway, Suite 600              Arlington, TX 76010
                                                                                       Dallas, Texas 75201
Plano, Texas 75093                          Via ECF
                                                                                       Via ECF
Chain Distribution Services
c/o Darrell W. Cook
Catherine A. Keith
Darrell W. Cook & Associates
A Professional Corporation
6688 North Central Expressway, Suite 1000
Dallas, TX 75206
Via ECF
